


Exhibit 10.12

VIACOM INC.
2006 LONG-TERM MANAGEMENT INCENTIVE PLAN

ARTICLE I

GENERAL

Section 1.1    Purpose.

        The purpose of the Viacom Inc. 2006 Long-Term Management Incentive Plan
(the "Plan") is to benefit and advance the interests of Viacom Inc., a Delaware
corporation (the "Company"), and its Subsidiaries (as defined below) by
rewarding certain employees of the Company and its Subsidiaries for their
contributions to the financial success of the Company and its Subsidiaries and
thereby motivate them to continue to make such contributions in the future.

Section 1.2    Definitions.

        As used in the Plan, the following terms shall have the following
meanings:

        (a)   "Administrator" shall mean the individual or individuals to whom
the Committee delegates authority under the Plan in accordance with
Section 1.3(c).

        (b)   "Agreement" shall mean the written agreement or certificate or
other documentation governing an Award under the Plan, which shall contain terms
and conditions not inconsistent with the Plan and which shall incorporate the
Plan by reference.

        (c)   "Appreciation Value" shall mean the excess, if any, of the Value
of a Phantom Share on the applicable Valuation Date or date of termination of
employment or of the Participant's death, Retirement or Permanent Disability (as
described in Section 5.5(a) hereof), as the case may be, over the Initial Value
of such Phantom Share.

        (d)   "Awards" shall mean any Stock Options, Stock Appreciation Rights,
Restricted Shares, Restricted Share Units, unrestricted shares of Class B Common
Stock, Phantom Shares, Dividend Equivalents, Performance Awards or Other Awards
or a combination of any of the above.

        (e)   "Board" shall mean the Board of Directors of the Company.

        (f)    "Class B Common Stock" shall mean shares of Class B Common Stock,
par value $0.001 per share, of the Company.

        (g)   "Code" shall mean the Internal Revenue Code of 1986, as amended,
including any successor law thereto, and the rules and regulations promulgated
thereunder.

        (h)   "Committee" shall mean the Compensation Committee of the Board (or
such other Committee(s) as may be appointed or designated by the Board) to
administer the Plan in accordance with Section 1.3 of the Plan.

        (i)    "Date of Grant" shall mean the effective date of the grant of an
Award as set forth in the applicable Agreement.

        (j)    "Dividend Equivalent" means a right to receive a payment based
upon the value of the regular cash dividend paid on a specified number of shares
of Class B Common Stock as set forth in Section 8.1 hereof. Payments in respect
of Dividend Equivalents may be in cash, or, in the discretion of the

1

--------------------------------------------------------------------------------



Committee, in shares of Class B Common Stock or other securities of the Company
designated by the Committee or in a combination of cash, shares of Class B
Common Stock or such other securities.

        (k)   "Earnings Per Share" shall have the meaning provided by GAAP.

        (l)    "Effective Date" shall have the meaning set forth in
Article XIII.

        (m)  "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, including any successor law thereto.

        (n)   "Fair Market Value" of a share of Class B Common Stock on a given
date shall be, unless otherwise determined by the Committee, the 4:00 p.m. (New
York time) closing price on such date on the New York Stock Exchange or other
principal stock exchange on which the Class B Common Stock is then listed, as
reported by The Wall Street Journal (Northeast edition) or any other
authoritative source selected by the Company.

        (o)   "Free Cash Flow" shall mean the Company's Operating Income before
depreciation and amortization, less cash interest, taxes paid, working capital
requirements and capital expenditures.

        (p)   "GAAP" shall mean generally accepted accounting principles in the
United States.

        (q)   "Initial Value" shall mean the value of a Phantom Share as
specified by the Committee as of the Date of Grant or the Value of a Phantom
Share calculated as of the Date of Grant or such earlier date as the Committee
may determine.

        (r)   "Net Earnings" shall have the meaning provided in GAAP.

        (s)   "Net Earnings from Continuing Operations" shall have the meaning
provided in GAAP.

        (t)    "Net Revenue" shall have the meaning provided by GAAP.

        (u)   "OIBDA" shall mean the Company's Operating Income before
depreciation and amortization.

        (v)   "OIBDA Without Inter-Company Eliminations" shall mean the
Company's Operating Income before depreciation, amortization and inter-company
eliminations.

        (w)  "Operating Income" shall have the meaning provided by GAAP.

        (x)   "Operating Revenue" shall have the meaning provided by GAAP.

        (y)   "Other Awards" shall mean any form of award authorized under
Section 7.2 of the Plan, other than a Stock Option, Stock Appreciation Right,
Restricted Share, Restricted Share Unit, unrestricted share of Class B Common
Stock, Phantom Share, Performance Award or Dividend Equivalent.

        (z)   "Outstanding Phantom Share" shall mean a Phantom Share granted to
a Participant for which the Valuation Date has not yet occurred.

        (aa) "Outstanding Stock Option" shall mean a Stock Option granted to a
Participant which has not yet been exercised and which has not yet expired or
been terminated in accordance with its terms.

        (bb) "Participant" shall mean any employee who has met the eligibility
requirements set forth in Section 1.4 and to whom an Award has been made under
the Plan.

        (cc) "Performance Award" shall mean any award of Performance Shares or
Performance

2

--------------------------------------------------------------------------------



Units pursuant to Article VI hereof.

        (dd) "Performance Goals" shall have the meaning set forth in Section 6.2
hereof.

        (ee) "Performance Period" shall mean a period of time over which
performance is measured as determined by the Committee in its sole discretion.

        (ff)  "Performance Share" shall mean an award granted pursuant to
Article VI hereof of a share of Class B Common Stock subject to the terms and
conditions set forth in the applicable Agreement.

        (gg) "Performance Units" shall mean an award granted pursuant to
Article VI hereof, payable in cash, or, in the discretion of the Committee, in
shares of Class B Common Stock or other securities of the Company designated by
the Committee or in a combination of cash, shares of Class B Common Stock or
such other securities, subject to the terms and conditions set forth in the Plan
and in the applicable Agreement.

        (hh) "Permanent Disability" shall have the same meaning as such term or
a similar term has in the long-term disability policy maintained by the Company
or a Subsidiary thereof for the Participant and that is in effect on the date of
the onset of the Participant's Permanent Disability, unless the Committee
determines otherwise, in its discretion; provided, however, with respect to
grants of Incentive Stock Options, permanent disability shall have the meaning
given it under the rules governing Incentive Stock Options under the Code.

        (ii)   "Phantom Share" shall mean a contractual right granted to a
Participant pursuant to Article V to receive an amount equal to the Appreciation
Value at such time, subject to the terms and conditions set forth in the Plan
and the applicable Agreement.

        (jj)   "Replacement Award" shall mean an Award granted in substitution
for a canceled Stock Option pursuant to Section 2.5.

        (kk) "Restricted Share" shall mean a share of Class B Common Stock
granted to a Participant pursuant to Article III, which is subject to the
restrictions set forth in Section 3.3 hereof and to such other terms, conditions
and restrictions as are set forth in the Plan and the applicable Agreement.

        (ll)   "Restricted Share Unit" shall mean a contractual right granted to
a Participant pursuant to Article IV to receive, in the discretion of the
Committee, shares of Class B Common Stock, a cash payment equal to the Fair
Market Value of Class B Common Stock, or other securities of the Company
designated by the Committee or a combination of cash, shares of Class B Common
Stock or such other securities, subject to the terms and conditions set forth in
the Plan and in the applicable Agreement.

        (mm) "Retirement" shall mean the resignation or termination of
employment after attainment of an age and years of service required for payment
of an immediate pension pursuant to the terms of any qualified defined benefit
retirement plan maintained by the Company or a Subsidiary in which the
Participant participates; provided, however,that no resignation or termination
prior to a Participant's 60th birthday shall be deemed a retirement unless the
Committee so determines in its sole discretion; and provided further that the
resignation or termination of employment other than a Termination for Cause
after attainment of age 60 shall be deemed a retirement if the Participant does
not participate in a qualified defined benefit retirement plan maintained by the
Company or any of its Subsidiaries.

        (nn) "Revenue" shall have the meaning provided by GAAP.

        (oo) "Section 162(m)" shall mean Section 162(m) of the Code and the
rules and regulations promulgated thereunder from time to time.

        (pp) "Section 162(m) Exception" shall mean the exception under
Section 162(m) for

3

--------------------------------------------------------------------------------



"qualified performance-based compensation."

        (qq) "Section 162(m) Performance Goals" shall have the meaning set forth
in Section 6.2 hereof.

        (rr)  "Section 409A" means Section 409A of the Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance issued thereunder.

        (ss)  "Separation" means the series of transactions by which the Company
was separated from the former Viacom Inc. (renamed CBS Corporation), which prior
to such transactions had been the parent corporation of the Company.

        (tt)  "Separation Date" means the closing date of the transactions by
which the Separation was effected.

        (uu) "Stock Appreciation Right" shall mean a contractual right granted
to a Participant pursuant to Article II to receive an amount determined in
accordance with Section 2.6 of the Plan, subject to such other terms and
conditions as are set forth in the Plan and the applicable Agreement.

        (vv) "Stock Option" shall mean a contractual right granted to a
Participant pursuant to Article II to purchase shares of Class B Common Stock at
such time and price, and subject to such other terms and conditions as are set
forth in the Plan and the applicable Agreement. Stock Options may be "Incentive
Stock Options" within the meaning of Section 422 of the Code or "Non-Qualified
Stock Options" which do not meet the requirements of such Code section.

        (ww) "Subsidiary" shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, more
than 50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

        (xx) "Substitute Awards" means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity all or a portion of the assets or equity of which is acquired by the
Company, with which the Company mergers or otherwise combines or from which the
Company is spun-off or otherwise separated.

        (yy) "Termination for Cause" shall mean a termination of employment with
the Company or any of its Subsidiaries which, as determined by the Committee, is
by reason of (i)"cause" as such term or a similar term is defined in any
employment agreement that is in effect and applicable to the Participant, or
(ii) if there is no such employment agreement or if such employment agreement
contains no such term, unless the Committee determines otherwise, the
Participant's: (A) dishonesty; (B) conviction of embezzlement, fraud or other
conduct which would constitute a felony; (C) willful unauthorized disclosure of
confidential information; (D) failure, neglect of or refusal to substantially
perform the duties of the Participant's employment; or (E) any other act or
omission which is a material breach of the Company's policies regarding
employment practices or the applicable federal, state and local laws prohibiting
discrimination or which is materially injurious to the financial condition or
business reputation of the Company or any Subsidiary thereof.

        (zz) "Valuation Date" shall mean the date on which the Appreciation
Value of a Phantom Share shall be measured and fixed in accordance with
Section 5.2(a) hereof.

        (aaa) The "Value" of a Phantom Share shall be determined by reference to
the "average Fair Market Value" of a share of Class B Common Stock. The "average
Fair Market Value" on a given date of a share of Class B Common Stock shall be
determined over the 30-day period ending on such date or such other period as
the Committee may decide shall be applicable to a grant of Phantom Shares,
determined by dividing (i) by (ii), where (i) shall equal the sum of the Fair
Market Values on each day that the Class B

4

--------------------------------------------------------------------------------



Common Stock was traded and a closing price was reported during such period, and
(ii) shall equal the number of days, as determined by the Committee for the
purposes of determining the average Fair Market Value for such Phantom Shares,
on which the Class B Common Stock was traded and a closing price was reported
during such period.

Section 1.3    Administration of the Plan.

        (a)   Board or Committee to Administer. The Plan shall be administered
by the Board or by a Committee appointed by the Board, consisting of at least
two members of the Board; provided that, with respect to any Award that is
intended to satisfy the requirements of the Section 162(m) Exception, such
Committee shall consist of at least such number of directors as is required from
time to time to satisfy the Section 162(m) Exception, and each such Committee
member shall satisfy the qualification requirements of such exception; provided,
however, that, if any such Committee member is found not to have met the
qualification requirements of the Section 162(m) Exception, any actions taken or
Awards granted by the Committee shall not be invalidated by such failure to so
qualify.

        (b)   Powers of the Committee.

        (i)    The Committee shall adopt such rules as it may deem appropriate
in order to carry out the purpose of the Plan. All questions of interpretation,
administration and application of the Plan shall be determined by a majority of
the members of the Committee then in office, except that the Committee may
authorize any one or more of its members, or any officer of the Company, to
execute and deliver documents on behalf of the Committee. The determination of
such majority shall be final and binding as to all matters relating to the Plan.

        (ii)   The Committee shall have authority to select Participants from
among the class of eligible persons specified in Section 1.4 below, to determine
the type of Award to be granted, to determine the number of shares of Class B
Common Stock subject to an Award or the cash amount payable in connection with
an Award, and to determine the terms and conditions of each Award in accordance
with the terms of the Plan. Except as provided in Section 6.4, the Committee
shall also have the authority to amend the terms of any outstanding Award or
waive any conditions or restrictions applicable to any Award; provided, however,
that no amendment shall materially impair the rights of the holder thereof
without the holder's consent. With respect to any restrictions in the Plan or in
any Agreement that are based on the requirements of Section 422 of the Code, the
Section 162(m) Exception, the rules of any exchange upon which the Company's
securities are listed, or any other applicable law, rule or restriction to the
extent that any such restrictions are no longer required, the Committee shall
have the sole discretion and authority to grant Awards that are not subject to
such restrictions and/or to waive any such restrictions with respect to
outstanding Awards.

        (c)   Delegation by the Committee. The Committee may, but need not, from
time to time delegate some or all of its authority under the Plan to an
Administrator consisting of one or more members of the Committee or of one or
more officers of the Company; provided, however, that the Committee may not
delegate its authority (i) to make Awards to employees (A) who are subject on
the date of the Award to the reporting rules under Section 16(a) of the Exchange
Act, (B) whose compensation for such fiscal year may be subject to the limit on
deductible compensation pursuant to Section 162(m) or (C) who are officers of
the Company who are delegated authority by the Committee hereunder, or
(ii) under Article X of the Plan. Any delegation hereunder shall be subject to
the restrictions and limits that the Committee specifies at the time of such
delegation or thereafter. Nothing in the Plan shall be construed as obligating
the Committee to delegate authority to an Administrator, and the Committee may
at any time rescind the authority delegated to an Administrator appointed
hereunder or appoint a new Administrator. At all times, the Administrator
appointed under this Section 1.3(c) shall serve in such capacity at the pleasure
of the Committee. Any action undertaken by the Administrator in accordance with
the Committee's delegation of authority shall have the same force and effect as
if undertaken directly by the Committee, and any reference in the Plan to the
Committee shall, to the extent consistent with the terms and limitations of such
delegation, be deemed to include a reference to the Administrator.

5

--------------------------------------------------------------------------------



Section 1.4    Eligible Persons.

        Awards may be granted to any employee of the Company or any of its
Subsidiaries.

Section 1.5    Class B Common Stock Subject to the Plan.

        (a)   Plan Limit. The shares of Class B Common Stock subject to Awards
under the Plan shall be made available from authorized but unissued Class B
Common Stock, from Class B Common Stock issued and held in the treasury of the
Company or, subject to such conditions as the Committee may determine, from
shares beneficially owned by one or more stockholders of the Company. Subject to
adjustment under Article IX hereof, the total number of shares of Class B Common
Stock that may be distributed under the Plan (the "Section 1.5 Limit") shall not
exceed, (i) 50 million shares of Class B Common Stock.

        (b)   Plan Sub-Limits. Subject to adjustment under Article VIII hereof,
the maximum aggregate number of shares of Class B Common Stock that may be
issued in conjunction with awards of (i) Restricted Shares, Restricted Share
Units, unrestricted shares of Class B Common Stock, Performance Shares and
Dividend Equivalents, and (ii) Performance Units and Other Awards but only if
the Performance Units or Other Awards are paid or settled in shares of Class B
Common Stock, is 25 million shares, provided that, subject to adjustment under
Article VIII hereof, no more than 27,000 shares may be issued as unrestricted
Class B Common Stock. Subject to adjustment under Article VIII hereof, the
maximum aggregate number of shares of Class B Common Stock that may be issued in
conjunction with awards of Incentive Stock Options is 5 million shares of
Class B Common Stock.

        (c)   Rules Applicable to Determining Shares Available for Issuance. For
purposes of determining the number of shares of Class B Common Stock that remain
available for issuance, the following rules apply:

        (i)    In connection with the granting of an Award (other than an Award
denominated in dollars), the number of shares of Class B Common Stock in respect
of which the Award is granted or denominated shall be counted against the
Section 1.5 Limit (and, if applicable, the limits set forth in Section 1.5(b)).

        (ii)   To the extent permitted by law or the rules and regulations of
any stock exchange on which the Class B Common Stock is listed, the number of
shares of Class B Common Stock that shall be added back to the Section 1.5 Limit
(and, if applicable, the limits set forth in Section 1.5(b)) and shall again be
available for Awards, shall be the corresponding number of shares of Class B
Common Stock that are (A) tendered in payment of the exercise price of an Award
or to satisfy a Participant's tax or other withholding obligations with respect
to an Award; (B) subject to an Award which for any reason expires or is
cancelled, forfeited, or terminated without having been exercised or paid;
(C) withheld from any Award to satisfy a Participant's tax or other withholding
obligations or to pay the exercise price of an Award; and (D) subject to Awards
that are instead settled in cash. Anything to the contrary in this
Section 1.5(c) notwithstanding, if an Award is settled in whole or in part by
delivery of fewer than the full number of shares of Class B Common Stock subject
to such Award, the excess, if any, of the number of shares of Class B Common
Stock subject to the Award over the number of shares of Class B Common Stock
delivered to the Participant upon exercise or settlement shall not be counted
against the Section 1.5 Limit (and, if applicable, the limits set forth in
Section 1.5(b)) and shall again be available for Awards.

        (iii)  Any shares of Class B Common Stock underlying Substitute Awards
or Replacement Awards shall not be counted against the Section 1.5 Limit (and,
if applicable, the limits set forth in Section 1.5(b)).

Section 1.6    Section 1.6 Section 162(m) Limits on Awards to Participants.

        (a)   Limits on Certain Stock Options, Stock Appreciation Rights and
Phantom Shares. The maximum aggregate number of shares of Class B Common Stock
that may be granted to any Participant during the five-year period starting on
the Effective Date of the Plan with respect to Stock Options, Stock Appreciation
Rights or Phantom Shares is 7.5 million (regardless of whether Stock
Appreciation Rights and Phantom Shares are settled in

6

--------------------------------------------------------------------------------



cash, Class B Common Stock, other Company securities or a combination thereof),
subject to adjustment pursuant to Article IX hereof.

        (b)   Limits on other Awards. The maximum amount of Awards (other than
those Awards set forth in Section 1.6(a)) intended to qualify for the
Section 162(m) Exception that may be awarded to any Participant in respect of
any Performance Period is $50 million (with respect to Awards denominated in
cash) and 750,000 shares of Class B Common Stock (with respect to Awards
denominated in shares of Class B Common Stock), subject to adjustment pursuant
to Article VIII hereof. Notwithstanding the preceding sentence, if in respect of
any Performance Period, the Committee grants to a Participant Awards having an
aggregate dollar value and/or number of shares less than the maximum dollar
value and/or number of shares that could be paid or awarded to such Participant
based on the degree to which the relevant Performance Goals were attained, the
excess of such maximum dollar value and/or number of shares over the aggregate
dollar value and/or number of shares actually subject to Awards granted to such
Participant shall be carried forward and shall increase the maximum dollar value
and/or number of shares that may be awarded to such Participant in respect of
the next Performance Period in respect of which the Committee grants to such
Participant an Award intended to qualify for the Section 162(m) Exception,
subject to adjustment pursuant to Article IX hereof.

Section 1.7    Agreements.

        The Committee shall determine and set forth in an Agreement the terms
and conditions of each Award (other than an Award of unrestricted Class B Common
Stock). Each Agreement (i) shall state the Date of Grant and the name of the
Participant, (ii) shall specify the terms of the Award, (iii) shall be signed by
a person designated by the Committee and, if so required by the Committee, by
the Participant, (iv) shall incorporate the Plan by reference and (v) shall be
delivered or otherwise made available to the Participant. The Agreement shall
contain such other terms and conditions as are required by the Plan and, in
addition, such other terms not inconsistent with the Plan as the Committee may
deem advisable. The Committee shall have the authority to adjust the terms of
the Agreements relating to an Award in a jurisdiction outside of the United
States (i) to comply with the laws of such jurisdiction or (ii) to obtain more
favorable tax treatment for the Company and/or any Subsidiary, as applicable,
and/or for the Participants in such jurisdiction. Such authority shall be
notwithstanding the fact that the requirements of the local jurisdiction may be
more restrictive than the terms set forth in the Plan.

ARTICLE II

PROVISIONS APPLICABLE TO STOCK OPTIONS

Section 2.1    Grants of Stock Options.

        The Committee may from time to time grant to eligible employees Stock
Options on the terms and conditions set forth in the Plan and on such other
terms and conditions as are not inconsistent with the purposes and provisions of
the Plan, as the Committee, in its discretion, may from time to time determine.
Each Agreement covering a grant of Stock Options shall specify the number of
Stock Options granted, the Date of Grant, the exercise price of such Stock
Options, whether such Stock Options are Incentive Stock Options or Non-Qualified
Stock Options, the period during which such Stock Options may be exercised, any
vesting schedule, any Performance Goals and any other terms that the Committee
deems appropriate.

Section 2.2    Exercise Price.

        The Committee shall establish the per share exercise price of a Stock
Option on the Date of Grant in such amount as the Committee shall determine;
provided that such exercise price shall not be less than 100% of the Fair Market
Value of a share of Class B Common Stock on the Date of Grant. Notwithstanding
the foregoing, the per share exercise price of a Stock Option that is a
Substitute Award may be less than 100% of the Fair Market Value of a share of
Class B Common Stock on the Date of Grant, provided that the excess of:

        (i)    the aggregate Fair Market Value (as of the Date of Grant of such
Substitute Award) of the shares of Class B Common Stock subject to the
Substitute Award, over

7

--------------------------------------------------------------------------------



        (ii)   the aggregate exercise price thereof,

does not exceed the excess of:

        (iii)  the aggregate fair market value (as of the time immediately
preceding the transaction pursuant to which the Substitute Award was granted,
such fair market value to be determined by the Committee) of the shares of the
predecessor entity that were subject to the award assumed or substituted for by
the Company, over

        (iv)  the aggregate exercise price of such shares.

        The exercise price of any Stock Option will be subject to adjustment in
accordance with the provisions of Article IX of the Plan.

Section 2.3    Exercise of Stock Options.

        (a)   Exercisability. Stock Options shall be exercisable only to the
extent the Participant is vested therein, subject to any restrictions that the
Committee shall determine and specify in the applicable Agreement (or any
employment agreement applicable to the Participant). The Committee shall
establish the vesting schedule applicable to the Stock Options granted
hereunder, which vesting schedule shall specify the period of time, the
increments in which a Participant shall vest in the Stock Options and/or any
applicable Performance Goal requirements, subject to any restrictions that the
Committee shall determine and specify in the applicable Agreement (or any
employment agreement applicable to the Participant). The Committee may, in its
sole discretion, accelerate the time at which a Participant vests in his Stock
Options.

        (b)   Option Period. For each Stock Option granted, the Committee shall
specify the period during which the Stock Option may be exercised.

        (c)   Registration Restrictions. A Stock Option shall not be
exercisable, no transfer of shares of Class B Common Stock shall be made to any
Participant, and any attempt to exercise a Stock Option or to transfer any such
shares shall be void and of no effect, unless and until (i) a registration
statement under the Securities Act of 1933, as amended, has been duly filed and
declared effective pertaining to the shares of Class B Common Stock subject to
such Stock Option, and the shares of Class B Common Stock subject to such Stock
Option have been duly qualified under applicable federal or state securities or
blue sky laws or (ii) the Committee, in its sole discretion, determines, or the
Participant, upon the request of the Committee, provides an opinion of counsel
satisfactory to the Committee, that such registration or qualification is not
required as a result of the availability of an exemption from registration or
qualification under such laws. Without limiting the foregoing, if at any time
the Committee shall determine, in its sole discretion, that the listing,
registration or qualification of the shares of Class B Common Stock subject to
such Stock Option is required under any federal or state law or on any
securities exchange or the consent or approval of any governmental regulatory
body is necessary or desirable as a condition of, or in connection with,
delivery or purchase of such shares pursuant to the exercise of a Stock Option,
such Stock Option shall not be exercised in whole or in part unless and until
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

        (d)   Exercise in the Event of Termination of Employment, Retirement,
Death or Permanent Disability.

        (i)    Termination other than for Cause, or due to Retirement, Death or
Permanent Disability. Except as otherwise provided in this Section 2.3 or as
otherwise determined by the Committee, in the event that (A) the Participant
ceases to be an employee of the Company or any of its Subsidiaries by reason of
the voluntary termination by the Participant or the termination by the Company
or any of its Subsidiaries other than for Cause, his Outstanding Stock Options
may be exercised to the extent then exercisable until the earlier of six months
after the date of such termination or the Expiration Date, (B) the Participant
ceases to be an employee of the Company or any of its Subsidiaries by reason of
the Participant's Retirement, the Participant may exercise his outstanding Stock
Options to the extent exercisable on the date of Retirement until the earlier of
the third anniversary of such date or the Expiration Date; (C) the Permanent
Disability of

8

--------------------------------------------------------------------------------



the Participant occurs, his Outstanding Stock Options may be exercised to the
extent exercisable upon the date of the onset of such Permanent Disability until
the earlier of the third anniversary of such date or the Expiration Date; and
(D) a Participant dies during a period during which his Stock Options could have
been exercised by him, his Outstanding Stock Options may be exercised to the
extent exercisable at the date of death by the person who acquired the right to
exercise such Stock Options by will or the laws of descent and distribution or
permitted transfer until the earlier of the second anniversary of the date of
death or the Expiration Date. Except as otherwise provided in this Section 2.3
or as otherwise determined by the Committee, upon the occurrence of an event
described in clauses (A), (B), (C) or (D) of this Section 2.3(d)(i), all rights
with respect to Stock Options that are not vested as of such event will be
relinquished.

        (ii)   Termination for Cause. If a Participant's employment with the
Company or any of its Subsidiaries ends due to a Termination for Cause then,
unless the Committee in its discretion determines otherwise, all Outstanding
Stock Options, whether or not then vested, shall terminate effective as of the
date of such termination.

        (iii)  Maximum Exercise Period. Anything in this Section 2.3(d) to the
contrary notwithstanding and unless the Committee determines otherwise, no Stock
Option shall be exercisable after the earlier to occur of (A) the expiration of
the option period set forth in the applicable Agreement or (B) the tenth
anniversary of the Date of Grant thereof. If the date determined in accordance
with the preceding sentence is not a business day, the Stock Options may be
exercised up to and including the last business day before such date.

Section 2.4    Payment of Purchase Price Upon Exercise.

        Every share purchased through the exercise of a Stock Option shall be
paid for in full on or before the settlement date for the shares of Class B
Common Stock issued pursuant to the exercise of the Stock Options in cash or, in
the discretion of the Committee, in shares of Class B Common Stock or other
securities of the Company designated by the Committee, in a combination of cash,
shares or such other securities or in any other form of valid consideration that
is acceptable to the Committee in its sole discretion. If the Agreement so
provides, such exercise price may also be paid in whole or in part using a net
share settlement procedure or through the withholding of shares subject to the
Stock Option with a value equal to the exercise price. In accordance with the
rules and procedures established by the Committee for this purpose, a Stock
Option may also be exercised through a "cashless exercise" procedure, approved
by the Committee, involving a broker or dealer, that affords Participants the
opportunity to sell immediately some or all of the shares underlying the
exercised portion of the Stock Option in order to generate sufficient cash to
pay the exercise price of the Option.

Section 2.5    Repricing of Stock Options.

        The Committee may not "reprice" any Stock Option. "Reprice" means any of
the following or any other action that has the same effect: (i) amending a Stock
Option to reduce its exercise price, (ii) canceling a Stock Option at a time
when its exercise price exceeds the Fair Market Value of a share of Class B
Common Stock in exchange for a Stock Option, Restricted Share or other equity
award unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction, or (iii) taking
any other action that is treated as a repricing under GAAP, provided that
nothing in this Section 2.5 shall prevent the Committee from making adjustments
pursuant to Article IX. The provisions of this Section 2.5 shall not apply to
any exchange offer that is initiated prior to the first anniversary of the
Separation Date and relates exclusively to Stock Options that were awarded in
connection with the Separation in substitution for options to purchase shares of
the former Viacom Inc. (renamed CBS Corporation) granted prior to the Separation
Date. Awards granted in connection with an exchange offer conducted pursuant to
the preceding sentence shall be considered Replacement Awards for purposes of
the Plan.

Section 2.6    Stock Appreciation Rights.

        (a)   Generally. The Committee may grant Stock Appreciation Rights alone
or in tandem with other Awards.

9

--------------------------------------------------------------------------------



        (b)    Stock Appreciation Rights Granted In Tandem with Stock
Options.    If the Stock Appreciation Right is granted in tandem with a Stock
Option, such Stock Appreciation Right may be granted either at the time of the
grant of the Stock Option or by amendment at any time prior to the exercise,
expiration or termination of such Stock Option. The Stock Appreciation Right
shall be subject to the same terms and conditions as the related Stock Option
and shall be exercisable only at such times and to such extent as the related
Stock Option is exercisable. A Stock Appreciation Right shall entitle the holder
to surrender to the Company the related Stock Option unexercised and receive
from the Company in exchange therefor an amount equal to the excess of the Fair
Market Value of the shares of Class B Common Stock subject to such Stock Option,
determined as of the day preceding the surrender of such Stock Option, over the
Stock Option aggregate exercise price. Such amount shall be paid in cash, or in
the discretion of the Committee, in shares of Class B Common Stock or other
securities of the Company designated by the Committee or in a combination of
cash, shares of Class B Common Stock or such other securities.

        (c)    Stock Appreciation Rights Granted Alone or In Tandem with Awards
Other Than Stock Options.    Subject to the next sentence, Stock Appreciation
Rights granted alone or in tandem with Awards other than Stock Options shall be
subject to such terms and conditions as the Committee shall establish at or
after the time of grant and set forth in the applicable Agreement. The Committee
shall establish the per share exercise price of a Stock Appreciation Right
granted alone on the Date of Grant in such amount as the Committee shall
determine; provided that such exercise price shall not be less than 100% of the
Fair Market Value of a share of Class B Common Stock on the Date of Grant,
unless such Stock Appreciation Right is subject to any Performance Goals
pursuant to Article VI. In addition, notwithstanding the foregoing, the per
share exercise price of a Stock Appreciation Right that is a Substitute Award
may be less than 100% of the Fair Market Value of a share of Class B Common
Stock on the Date of Grant; provided that the excess of:

        (i)    the aggregate Fair Market Value (as of the Date of Grant of such
Substitute Award) of the shares of Class B Common Stock subject to the
Substitute Award, over

        (ii)   the aggregate exercise price thereof,

        does not exceed the excess of:

        (iii)  the aggregate fair market value (as of the time immediately
preceding the transaction pursuant to which the Substitute Award was granted,
such fair market value to be determined by the Committee) of the shares of the
predecessor entity that were subject to the award assumed or substituted for by
the Company, over

        (iv)  the aggregate exercise price of such shares.

The exercise price of any Stock Appreciation Right will be subject to adjustment
in accordance with the provisions of Article VIII of the Plan.

ARTICLE III

PROVISIONS APPLICABLE TO RESTRICTED SHARES

Section 3.1    Grants of Restricted Shares.

        The Committee may from time to time grant to eligible employees
Restricted Shares on the terms and conditions set forth in the Plan and on such
other terms and conditions as are not inconsistent with the purposes and
provisions of the Plan, as the Committee, in its discretion, may from time to
time determine. Each Agreement covering a grant of Restricted Shares shall
specify the number of Restricted Shares granted, the Date of Grant, the price,
if any, to be paid by the Participant for such Restricted Shares, the vesting
schedule (as provided for in Section 3.2 hereof) and any Performance Goals for
such Restricted Shares and any other terms that the Committee deems appropriate.

10

--------------------------------------------------------------------------------



Section 3.2    Vesting.

        The Committee shall establish the vesting schedule applicable to
Restricted Shares granted hereunder, which vesting schedule shall specify the
period of time, the increments in which a Participant shall vest in the
Restricted Shares and/or any applicable Performance Goal requirements, subject
to any restrictions that the Committee shall determine and specify in the
applicable Agreement, provided that in no event may Restricted Shares that vest
contingent solely on the requirement of continued employment fully vest in less
than three years from the Date of Grant and provided, further, that the
foregoing minimum vesting requirement shall not apply to any Restricted Shares
included in Replacement Awards.

Section 3.3    Rights and Restrictions Governing Restricted Shares.

        The Participant shall have all rights of a holder as to such shares of
Class B Common Stock (including, to the extent applicable, the right to receive
dividends and to vote), subject to the following restrictions: (a) the
Participant shall not be entitled to be registered on the books and records of
the Company as a stockholder until such shares have vested; (b) none of the
Restricted Shares may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of until such shares have vested; and (c) except as
otherwise provided in Section 3.6 below, all unvested Restricted Shares shall be
immediately forfeited upon a Participant's termination of employment with the
Company or any Subsidiary for any reason or the Participant's death, Retirement
or Permanent Disability.

Section 3.4    Adjustment with Respect to Restricted Shares.

        Any other provision of the Plan to the contrary notwithstanding, the
Committee may, in its discretion, at any time accelerate the date or dates on
which Restricted Shares vest. The Committee may, in its sole discretion, remove
any and all restrictions on such Restricted Shares whenever it may determine
that, by reason of changes in applicable law, the rules of any stock exchange on
which the Class B Common Stock is listed or other changes in circumstances
arising after the Date of Grant, such action is appropriate.

Section 3.5    Delivery of Restricted Shares.

        On the date on which Restricted Shares vest, all restrictions contained
in the Agreement covering such Restricted Shares and in the Plan shall lapse as
to such Restricted Shares. Restricted Share Awards issued hereunder may be
evidenced in such manner as the Committee in its discretion shall deem
appropriate, including, without limitation, book-entry registration or issuance
of one or more stock certificates. If stock certificates are issued, such
certificates shall be delivered to the Participant or such certificates shall be
credited to a brokerage account if the Participant so directs; provided,
however, that such certificates shall bear such legends as the Committee, in its
sole discretion, may determine to be necessary or advisable in order to comply
with applicable federal or state securities laws.

Section 3.6    Termination of Employment, Retirement, Death or Permanent
Disability.

        In the event that (i) the Participant's employment with the Company or
any of its Subsidiaries ends by reason of voluntary termination by the
Participant, termination by the Company or any of its Subsidiaries other than
for Cause, termination by the Company or any of its Subsidiaries for Cause or
the Participant's Retirement, or (ii) the Participant's death or Permanent
Disability occurs, prior to the date or dates on which Restricted Shares vest,
the Participant shall forfeit all unvested Restricted Shares as of the date of
such event, unless the Committee determines otherwise.

Section 3.7    Grants of Unrestricted Shares.

        Subject to the limit set forth in the proviso in Section 1.5(b) (as such
limit may be adjusted under Article VIII hereof), the Committee may, in its sole
discretion, make awards of unrestricted Class B Common Stock to eligible
employees in recognition of outstanding achievements and performance.

11

--------------------------------------------------------------------------------



ARTICLE IV

PROVISIONS APPLICABLE TO RESTRICTED SHARE UNITS

Section 4.1    Grants of Restricted Share Units.

        The Committee may from time to time grant Restricted Share Units on the
terms and conditions set forth in the Plan and on such other terms and
conditions as are not inconsistent with the purposes and provisions of the Plan
as the Committee, in its discretion, may from time to time determine. Each
Restricted Share Unit awarded to a Participant shall correspond to one share of
Class B Common Stock. Each Agreement covering a grant of Restricted Share Units
shall specify the number of Restricted Share Units granted, the vesting schedule
(as provided for in Section 4.2 hereof) for such Restricted Share Units and any
Performance Goals and any other terms that the Committee deems appropriate.

Section 4.2    Vesting.

        The Committee shall establish the vesting schedule applicable to
Restricted Share Units granted hereunder, which vesting schedule shall specify
the period of time, the increments in which a Participant shall vest in the
Restricted Share Units and/or any applicable Performance Goal requirements,
subject to any restrictions that the Committee shall determine and specify in
the applicable Agreement, provided that in no event may Restricted Share Units
that vest contingent solely on the requirement of continued employment fully
vest in less than three years from the Date of Grant and provided, further, that
the foregoing minimum vesting requirement shall not apply to any Restricted
Share Units included in Replacement Awards.

Section 4.3    Adjustment with Respect to Restricted Share Units.

        Any other provision of the Plan to the contrary notwithstanding, the
Committee may, in its discretion, at any time accelerate the date or dates on
which Restricted Share Units vest.

Section 4.4    Settlement of Restricted Share Units.

        On the date on which Restricted Share Units vest, all restrictions
contained in the Agreement covering such Restricted Share Units and in the Plan
shall lapse as to such Restricted Share Units and the Restricted Share Units
will be payable, at the discretion of the Committee, in cash equal to the Fair
Market Value of the shares subject to such Restricted Share Units, in shares of
Class B Common Stock or in other securities of the Company designated by the
Committee or in a combination of cash, shares of Class B Common Stock or such
other securities. Restricted Share Units paid in Class B Common Stock may be
evidenced in such manner as the Committee in its discretion shall deem
appropriate, including, without limitation, book-entry registration or issuance
of one or more stock certificates. If stock certificates are issued, such
certificates shall be delivered to the Participant or such certificates shall be
credited to a brokerage account if the Participant so directs; provided,
however, that such certificates shall bear such legends as the Committee, in its
sole discretion, may determine to be necessary or advisable in order to comply
with applicable federal or state securities laws.

Section 4.5    Termination of Employment, Retirement, Death or Permanent
Disability.

        In the event that (i) the Participant's employment with the Company or
any of its Subsidiaries ends by reason of voluntary termination by the
Participant, termination by the Company or any of its Subsidiaries other than
for Cause, termination by the Company or any of its Subsidiaries for Cause or
the Participant's Retirement, or (ii) the Participant's death or Permanent
Disability occurs, prior to the date or dates on which Restricted Share Units
vest, the Participant shall forfeit all unvested Restricted Share Units as of
the date of such event, unless the Committee determines otherwise and provides
that some or all of such Participant's unvested Restricted Share Units shall
vest as of the date of such event, in which case, in the discretion of the
Committee, either certificates representing shares of Class B Common Stock or a
cash payment equal to the Fair Market Value of the shares of Class B Common
Stock, shall be delivered in accordance with Section 4.4 above, to the
Participant or in the case of

12

--------------------------------------------------------------------------------



the Participant's death, to the person or persons who acquired the right to
receive such certificates by will or the laws of descent and distribution.

ARTICLE V

PROVISIONS APPLICABLE TO PHANTOM SHARES

Section 5.1    Grants of Phantom Shares.

        The Committee may from time to time grant to eligible employees Phantom
Shares, the value of which is determined by reference to a share of Class B
Common Stock, on the terms and conditions set forth in the Plan and on such
other terms and conditions as are not inconsistent with the purposes and
provisions of the Plan as the Committee, in its discretion, may from time to
time determine. Each Agreement covering a grant of Phantom Shares shall specify
the number of Phantom Shares granted, the Initial Value of such Phantom Shares,
the Valuation Dates, the number of Phantom Shares whose Appreciation Value shall
be determined on each such Valuation Date, any applicable vesting schedule (as
provided for in Section 5.3 hereof) and Performance Goals for such Phantom
Shares, and any applicable limitation on payment (as provided for in Section 5.4
hereof) for such Phantom Shares and any other terms that the Committee deems
appropriate.

Section 5.2    Appreciation Value.

        (a)    Valuation Dates; Measurement of Appreciation Value.    The
Committee shall provide in the Agreement for one or more Valuation Dates on
which the Appreciation Value of the Phantom Shares granted pursuant to the
Agreement shall be measured and fixed, and shall designate in the Agreement the
number of such Phantom Shares whose Appreciation Value is to be calculated on
each such Valuation Date. Unless otherwise determined by the Committee, each
Valuation Date shall be December 15 and no Valuation Date shall occur later than
the year in which the eighth (8th) anniversary of the Date of Grant occurs.

        (b)    Payment of Appreciation Value.    Except as otherwise provided in
Section 5.5 hereof, and subject to the limitation contained in Section 5.4
hereof, the Appreciation Value of a Phantom Share shall be paid to a Participant
in cash, or in the discretion of the Committee, in shares of Class B Common
Stock or other securities of the Company designated by the Committee or in a
combination of cash, shares of Class B Common Stock or such other securities, as
soon as practicable following the Valuation Date applicable to such Phantom
Share.

Section 5.3    Vesting.

        The Committee may establish a vesting schedule applicable to Phantom
Shares granted hereunder, which vesting schedule shall specify the period of
time, the increments in which a Participant shall vest in the Phantom Shares
and/or any applicable Performance Goal requirements, subject to any restrictions
that the Committee shall determine and specify in the applicable Agreement.

Section 5.4    Limitation on Payment.

        The Committee may, in its discretion, establish and set forth in the
Agreement a maximum dollar amount payable under the Plan for each Phantom Share
granted pursuant to such Agreement.

Section 5.5    Termination of Employment, Retirement, Death or Permanent
Disability.

        (a)    Termination Other Than for Cause, or due to Retirement, Death or
Permanent Disability.    Except as otherwise provided in this Section 5.5, if,
before the occurrence of one or more Valuation Dates applicable to the
Participant's Outstanding Phantom Shares, (i) the Participant's employment with
the Company or any of its Subsidiaries ends by reason of the voluntary
termination by the Participant, the termination by the Company or any of its
Subsidiaries other than for Cause or the Participant's Retirement or (ii) the
Participant's death or Permanent Disability occurs, then, unless the Committee,
in its discretion, determines otherwise, the Appreciation Value of each
Outstanding Phantom Share as to which the Participant's rights are vested as of
the date of such event shall be

13

--------------------------------------------------------------------------------



the lesser of (x) the Appreciation Value of such Phantom Share calculated as of
the date of such event or (y) the Appreciation Value of such Phantom Share
calculated as of the originally scheduled Valuation Date applicable thereto.
Unless the Committee, in its discretion, determines otherwise, the Appreciation
Value so determined for each such vested Outstanding Phantom Share shall then be
payable to the Participant following the originally scheduled Valuation Date
applicable thereto in accordance with Section 5.2(b) hereof. Upon the occurrence
of an event described in this Section 5.5(a), unless the Committee determines
otherwise, all rights with respect to Phantom Shares that are not vested as of
such date will be relinquished.

        (b)    Termination for Cause.    If a Participant's employment with the
Company or any of its Subsidiaries ends due to a Termination for Cause, then,
unless the Committee, in its discretion, determines otherwise, all Outstanding
Phantom Shares, whether or not vested, and any and all rights to the payment of
Appreciation Value with respect to such Outstanding Phantom Shares shall be
forfeited effective as of the date of such termination.

ARTICLE VI

PERFORMANCE AWARDS

Section 6.1    Grants of Performance Awards.

        The Committee may from time to time grant to eligible employees
Performance Awards consisting of Performance Shares or Performance Units on the
terms and conditions set forth in the Plan and on such other terms and
conditions as are not inconsistent with the purposes and provisions of the Plan,
as the Committee, in its discretion, may from time to time determine.
Performance Awards may be granted either alone or in addition to other Awards
made under the Plan.

Section 6.2    Performance Goals.

        Unless otherwise determined by the Committee, the grant, vesting and/or
exercisability of Performance Awards shall be conditioned, in whole or in part,
on the attainment of performance targets, in whole or in part, related to one or
more performance goals over a Performance Period. For any such Performance
Awards that are intended to qualify for the Section 162(m) Exception, the
performance targets on which the grant, vesting and/or exercisability are
conditioned shall be selected by the Committee from among the following goals
(the "Section 162(m) Performance Goals"): OIBDA, OIBDA Without Intercompany
Eliminations, Operating Income, Free Cash Flow, Net Earnings, Net Earnings from
Continuing Operations, Earnings Per Share, Revenue, Net Revenue, Operating
Revenue, total shareholder return, share price, return on equity, return in
excess of cost of capital, profit in excess of cost of capital, return on
assets, return on invested capital, net operating profit after tax, operating
margin, profit margin or any combination thereof. In addition, for any Awards
not intended to qualify for the Section 162(m) Exception, the Committee may
establish performance targets based on other performance goals as it deems
appropriate (together with the Section 162(m) Performance Goals, the
"Performance Goals"). The Performance Goals may be described in terms of
objectives that are related to the individual Participant or objectives that are
Company-wide or related to a Subsidiary, division, department, region, function
or business unit and may be measured on an absolute or cumulative basis or on
the basis of percentage of improvement over time, and may be measured in terms
of Company performance (or performance of the applicable Subsidiary, division,
department, region, function or business unit) or measured relative to selected
peer companies or a market index.

Section 6.3    Performance Goals on Awards other than Performance Awards.

        The Committee, in its sole discretion, may also require that the grant,
vesting and/or exercisability of Awards other than Performance Awards be
conditioned, in whole or in part, on the attainment of performance targets, in
whole or in part, related to Performance Goals over a Performance Period, as
described in Section 6.2.

14

--------------------------------------------------------------------------------



Section 6.4    Discretion to Reduce Awards.

        The Committee retains the right to reduce any Award below the maximum
amount that could be paid based on the degree to which the Performance Goals
related to such Award were attained. The Committee may not increase any Award
intended to qualify for the Section 162(m) Exception in any manner that would
adversely affect the treatment of the Award under the Section 162(m) Exception.

Section 6.5    Adjustment of Calculation of Performance Goals.

        In the event that, during any Performance Period, any recapitalization,
reorganization, merger, acquisition, divestiture, consolidation, spin-off,
combination, liquidation, dissolution, sale of assets or other similar corporate
transaction or event, or any other extraordinary event or circumstance occurs
which has the effect, as determined by the Committee, in its sole and absolute
discretion, of distorting the applicable performance criteria involving the
Company, including, without limitation, changes in accounting standards, the
Committee may adjust or modify, as determined by the Committee, in its sole and
absolute discretion, the calculation of the Performance Goals, to the extent
necessary to prevent reduction or enlargement of the Participants' Awards under
the Plan for such Performance Period attributable to such transaction,
circumstance or event. All determinations that the Committee makes pursuant to
this Section 6.5 shall be conclusive and binding on all persons for all
purposes.

ARTICLE VII

SUBSTITUTE AWARDS

        Notwithstanding any terms or conditions of the Plan to the contrary, the
Committee may provide for Substitute Awards under the Plan upon assumption of,
or in substitution for, outstanding awards previously granted by a company or
other entity all or a portion of the assets or equity of which is acquired by
the Company, with which the Company mergers or otherwise combines or from which
the Company is spun-off or otherwise separated. Without limiting the generality
of the preceding sentence, Substitute Awards include Awards granted in
connection with the Separation in substitution for stock options, restricted
share units and other awards of the former Viacom Inc. (renamed CBS Corporation)
granted prior to the Separation Date. Notwithstanding any terms or conditions of
the Plan to the contrary, Substitute Awards may have substantially the same
terms and conditions, including without limitation provisions relating to
vesting, exercise periods, expiration, payment, forfeiture, and the consequences
of termination of employment and changes in control, as the awards that they
replace.

ARTICLE VIII

DIVIDEND EQUIVALENTS AND OTHER AWARDS

Section 8.1    Dividend Equivalents.

        Subject to the provisions of this Plan and any Agreement, the recipient
of an Award (including, without limitation, any Award deferred pursuant to
Section 9.9) may, if so determined by the Committee, be entitled to receive,
currently or on a deferred basis, interest or dividends or Dividend Equivalents,
with respect to the number of shares of Class B Common Stock covered by the
Award, as determined by the Committee, in its sole discretion, and the Committee
may provide that such amounts (if any) shall be deemed to have been reinvested
in additional shares of Class B Common Stock or otherwise reinvested and/or
shall be subject to the same terms and conditions (including vesting and
forfeiture provisions) as the related Award. Unless otherwise determined by the
Committee, the terms of any deferral or reinvestment of such amounts (if any)
shall comply with all applicable laws, rules and regulations, including, without
limitation, Section 409A.

Section 8.2    Other Awards.

        The Committee shall have the authority to specify the terms and
provisions of other forms of equity-based or equity-related awards not described
above that the Committee determines to be consistent with the purpose of the
Plan and the interests of the Company. Other Awards may also include cash
payments under the Plan which may be

15

--------------------------------------------------------------------------------



based on one or more criteria determined by the Committee that are unrelated to
the value of Class B Common Stock and that may be granted in tandem with, or
independent of, Awards granted under the Plan.

ARTICLE IX

EFFECT OF CERTAIN CORPORATE CHANGES

        In the event of a merger, consolidation, stock-split, reverse
stock-split, dividend, distribution, combination, reclassification,
reorganization, split-up, spin-off or recapitalization that changes the
character or amount of the Class B Common Stock or any other changes in the
corporate structure, equity securities or capital structure of the Company, the
Committee shall make such adjustments, if any, to (i) the number and kind of
securities subject to any outstanding Award, (ii) the exercise price or purchase
price, if any, of any outstanding Award or the Initial Value of any Outstanding
Phantom Shares, and (iii) the maximum number and kind of securities referred to
in Section 1.5(a) and (b) and Section 1.6(a) and Section 1.6(b) of the Plan, in
each case, as it deems appropriate. The Committee may, in its sole discretion,
also make such other adjustments as it deems appropriate in order to preserve
the benefits or potential benefits intended to be made available hereunder. All
determinations that the Committee makes pursuant to this Article IX shall be
conclusive and binding on all persons for all purposes.

ARTICLE X

MISCELLANEOUS

Section 10.1    No Rights to Awards or Continued Employment.

        Nothing in the Plan or in any Agreement, nor the grant of any Award
under the Plan, shall confer upon any individual any right to be employed by or
to continue in the employment of the Company or any Subsidiary thereof, nor to
be entitled to any remuneration or benefits not set forth in the Plan or such
Agreement, including the right to receive any future Awards under the Plan or
any other plan of the Company or any Subsidiary thereof or interfere with or
limit the right of the Company or any Subsidiary thereof to modify the terms of
or terminate such individual's employment at any time for any reason.

Section 10.2    Restriction on Transfer.

        The rights of a Participant with respect to any Award shall be
exercisable during the Participant's lifetime only by the Participant and shall
not be transferable by the Participant to whom such Award is granted, except by
will or the laws of descent and distribution, provided that the Committee may
permit other transferability, subject to any conditions and limitations that it
may, in its sole discretion, impose.

Section 10.3    Taxes.

        The Company or a Subsidiary thereof, as appropriate, shall have the
right to deduct from all payments made under the Plan to a Participant or to a
Participant's estate any federal, state, local or other taxes required by law to
be withheld with respect to such payments. The Committee, in its discretion, may
require, as a condition to the exercise or settlement of any Award or delivery
of any certificate(s) for shares of Class B Common Stock, that an additional
amount be paid in cash equal to the amount of any federal, state, local or other
taxes required to be withheld as a result of such exercise or settlement. In
addition, the Committee may establish procedures to allow Participants to
satisfy such withholding obligations through a net share settlement procedure or
the withholding of shares subject to the applicable Award, or through a
"cashless exercise" procedure as described in Section 2.4. Any Participant who
makes an election under Section 83(b) of the Code to have his Award taxed in
accordance with such election must give notice to the Company of such election
immediately upon making a valid election in accordance with the rules and
regulations of the Code. Any such election must be made in accordance with the
rules and regulations of the Code.

16

--------------------------------------------------------------------------------



Section 10.4    Stockholder Rights.

        No Award under the Plan shall entitle a Participant or a Participant's
estate or permitted transferee to any rights of a holder of shares of Class B
Common Stock of the Company, except as provided in Article III with respect to
Restricted Shares or when and until the Participant, the Participant's estate or
the permitted transferee is registered on the books and records of the Company
as a stockholder with respect to the exercise or settlement of such Award.

Section 10.5    No Restriction on Right of Company to Effect Corporate Changes.

        The Plan shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stock whose rights are superior to or
affect the Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for Class B Common Stock, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

Section 10.6    Source of Payments.

        The general funds of the Company shall be the sole source of cash
settlements of Awards under the Plan and payments of Appreciation Value and the
Company shall not have any obligation to establish any separate fund or trust or
other segregation of assets to provide for payments under the Plan. Nothing
contained in this Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company and a Participant or any other person. To the
extent a person acquires any rights to receive payments hereunder from the
Company, such rights shall be no greater than those of an unsecured creditor.

Section 10.7    Exercise Periods Following Termination of Employment.

        For the purposes of determining the dates on which Awards may be
exercised following a termination of employment or following the Retirement,
death or Permanent Disability of a Participant, the day following the date of
such event shall be the first day of the exercise period and the Award may be
exercised up to and including the last business day falling within the exercise
period. Thus, if the last day of the exercise period is not a business day, then
the last date an Award may be exercised is the last business day preceding the
end of the exercise period.

Section 10.8    Breach of Agreements.

        The Committee may include in any Agreement a provision requiring the
Participant to return gains (as defined by the Committee) realized on Awards
made under the Plan in the event the Committee determines that a material breach
of specified obligations under one or more written agreements between a
Participant and the Company has occurred during the one year period after
termination of the Participant's employment with the Company or a Subsidiary.

Section 10.9    Deferral of Awards.

        The Committee may establish procedures pursuant to which the payment of
any Award may be deferred.

Section 10.10    Employment of Participant by Subsidiary.

        Unless the Committee determines otherwise, the employment of a
Participant who works for a Subsidiary shall terminate, for Plan purposes, on
the date on which the Participant's employing company ceases to be a Subsidiary.

17

--------------------------------------------------------------------------------



Section 10.11    Section 409A.

        If any provision of the Plan or an Agreement contravenes any regulations
or Treasury guidance promulgated under Section 409A or could cause a Participant
to be subject to the interest and penalties under Section 409A, such provision
of the Plan or any Agreement shall be modified to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
violating the provisions of Section 409A. Moreover, any discretionary authority
that the Board or the Committee may have pursuant to the Plan shall not be
applicable to an Award that is subject to Section 409A to the extent such
discretionary authority will contravene Section 409A.

ARTICLE XI

AMENDMENT AND TERMINATION

        The Plan may be terminated and may be altered, amended, suspended or
terminated at any time, in whole or in part, by the Board; provided, however,
that no alteration or amendment will be effective without stockholder approval
if such approval is required by law or under the rules of the New York Stock
Exchange or other principal stock exchange on which the Class B Common Stock is
listed. No termination or amendment of the Plan may, without the consent of the
Participant to whom an Award has been made, materially adversely affect the
rights of such Participant in such Award. Notwithstanding any provision herein
to the contrary, the Committee shall have broad authority to amend the Plan or
any outstanding Award under the Plan without approval of the Participant to the
extent necessary or desirable (i) to comply with, or take into account changes
in, applicable tax laws, securities laws, accounting rules and other applicable
laws, rules and regulations or (ii) to ensure that a Participant is not subject
to interest and penalties under Section 409A with respect to any Award. Unless
previously terminated pursuant to this Article XI, the Plan shall terminate on
the fifth anniversary of the Effective Date, and no further Awards may be
granted hereunder after such date.

ARTICLE XII

INTERPRETATION

Section 12.1    Governmental Regulations.

        The Plan, and all Awards hereunder, shall be subject to all applicable
rules and regulations of governmental or other authorities.

Section 12.2    Headings.

        The headings of articles and sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

Section 12.3    Governing Law.

        The Plan and all rights hereunder shall be construed in accordance with
and governed by the laws of the State of Delaware.

ARTICLE XIII

EFFECTIVE DATE AND STOCKHOLDER APPROVAL

        The Plan became effective as of January 1, 2006.

18

--------------------------------------------------------------------------------


